    Case: 1:20-cv-04699 Document #: 16 Filed: 08/28/20 Page 1 of 4 PageID #:231




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 IN RE: TIKTOK, INC. CONSUMER                       MDL No. 2948
 PRIVACY LITIGATION
                                                    Master Docket No. 20 C 4699

                                                    Judge John Z. Lee

 This Document Relates to All Cases                 Magistrate Judge Sunil R. Harjani




                      DEFENDANTS’ JOINT OPPOSITION TO
           NON-SETTLING PLAINTIFFS’ PURPORTED EMERGENCY MOTION

       There is no emergency, and the Court should therefore deny or set a normal briefing and

hearing schedule on the non-settling plaintiffs’ purported emergency motion filed August 27,

2020 (ECF No. 11, “the Emergency Motion”). As stated on this Court’s website, “Emergency

matters must be of such a nature that a delay in hearing them would cause serious harm to one or

more parties.” The non-settling plaintiffs’ Emergency Motion identifies no such “serious harm”:

           To the extent the Emergency Motion asks the Court to compel Defendants to meet

    and confer as required by Case Management Order No. 1 (ECF No. 3), Defendants have

    done so and have further stated: “[O]ur positions were stated in the Aug. 21 filing with the

    Court. If you would like to confer on any of those points, we are happy to do so.” See ECF

    No. 11-18, Ex. 17. Counsel for the non-settling plaintiffs never responded to this offer.

           To the extent the Emergency Motion seeks an order requiring Defendants to preserve

    relevant evidence, the Court has already ordered all parties to preserve all relevant evidence

    in its Case Management Order No. 1, ¶ 14 (ECF No. 3). There is no need—let alone on any

    emergency basis—for a second redundant order. Defendants have repeatedly affirmed that


                                                1
Case: 1:20-cv-04699 Document #: 16 Filed: 08/28/20 Page 2 of 4 PageID #:232




Defendants are actively preserving and will continue to preserve relevant evidence. They

also affirm so here. The executive orders cited by the Emergency Motion give Defendants

90 days (up to 120 with an extension) to “divest,” i.e., transfer their relevant data to an

acquiror before it is deleted. Nothing in the executive orders prohibits Defendants from

ensuring that evidence relevant to the litigation be preserved by the acquiror. Defendants do

not intend to spoliate any evidence in complying with these orders.

     To the extent the Emergency Motion is concerned about being able to collect any

monetary judgment after an acquisition of TikTok Inc. by a third party, such acquisition

presents no risk of “serious harm.” The potential acquiring entities identified in the

Emergency Motion (Microsoft, Oracle, and Twitter) are certainly not “judgment proof”

entities. See ECF No. 11-5.

     To the extent the Emergency Motion seeks to discover the confidential terms of the

tentative settlement reached in this case, the request is premature and fails to show any risk

of “serious harm.” Non-settling plaintiffs have no standing to challenge a settlement before

it is presented to the Court for approval. Jamie S. v. Milwaukee Pub. Sch., 668 F.3d 481, 501

(7th Cir. 2012) (“a non-settling party does not have standing to object to a settlement

between other parties” unless and until the non-settling party “will suffer plain legal

prejudice”); Agretti v. ANR Freight Sys., 982 F.2d 242, 247 (7th Cir. 1992) (“We reject any

suggestion by [the non-settling party] that standing to object to a settlement in a class action

situation by a nonsettling party requires a different standard than plain legal prejudice.”);

Smith v. Ohio Dep’t of Rehab. & Corr., No. 2:08-cv-15, 2010 U.S. Dist. LEXIS 81842, at

*11-12 (S.D. Ohio Aug. 12, 2010) (objections to class settlement were “premature and

overruled” because settlement had not yet been submitted to the Court for approval).


                                             2
    Case: 1:20-cv-04699 Document #: 16 Filed: 08/28/20 Page 3 of 4 PageID #:233




       Simply put, there is no “emergency” here that justifies disrupting the settling parties’

ongoing task of finalizing the settlement for presentment to the Court (and non-settling parties)

for comment and approval. And the Emergency Motion appears to be no more than a pretext to

do just that. Most of the facts and timeline recited in the Emergency Motion have nothing to do

with the purported emergency, and to the extent relevant, are inaccurate and incomplete.

Defendants also object to the improper filing in the public record by the non-settling parties of

confidential mediation and settlement communications after non-settling parties promised not to

do so as a condition of having those discussions. Defendants cannot be expected to share

confidential information with such parties.

       For all these reasons, the Court should deny the Emergency Motion or set a reasonable

briefing schedule on the motion. If the Court desires further briefing on the Emergency Motion,

Defendants request that they be given 14 days (September 10, 2020) to respond to that 16-page

motion so they can address each of the points asserted therein.

                                              Respectfully submitted,

DATED: August 27, 2020                              WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation

                                              By:   /s/Anthony J Weibell
                                                    Anthony J Weibell (aweibell@wsgr.com)
                                                    David S. Steuer (dsteuer@wsgr.com)
                                                    Sara Lai-Ming Rose Tolbert (srose@wsgr.com)
                                                    Curtis S. Kowalk (ckowalk@wsgr.com)
                                                    650 Page Mill Road
                                                    Palo Alto, CA 94304-1050
                                                    Telephone: (650) 493-9300

                                                    Victor Jih (vjih@wsgr.com)
                                                    Ryan S. Benyamin (rbenyamin@wsgr.com)
                                                    633 West Fifth Street, Suite 1550
                                                    Los Angeles, CA 90071-2027
                                                    Telephone: (323) 210-2900

                                                     Lead Counsel for all Defendants



                                                    3
    Case: 1:20-cv-04699 Document #: 16 Filed: 08/28/20 Page 4 of 4 PageID #:234




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 27, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon

all counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                              /s/Anthony J Weibell
                                              Anthony J Weibell




                                                 4
